Case 1:18-cv-00049-TS-DAO Document 94 Filed 04/15/19 PageID.1595 Page 1 of 3




Steven L. Rinehart (11494) (srinehart@vestedlaw.com)
VESTED LAW, LLP
110 S. Regent St., Suite 200
Salt Lake City, Utah 84111
Telephone: (888) 941-9933
Facsimile: (801) 665-1292

Jonathan R. Schofield () (jschofiled@parrbrown.com)
Cynthia D. Love (14703) (clove@parrbrown.com)
PARR BROWN GEE & LOVELESS, P.C.
101 South 200 East, Suite 700
Salt Lake City, Utah 84111
Telephone: (801) 532-7840
Facsimile: (801) 532-7750

Attorneys for Plaintiff


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 JIVE COMMERCE, LLC d/b/a Vino Grotto,
 a Utah limited liability company,
                                                               STIPULATED PERMANENT
                  Plaintiff,                                         INJUNCTION

 v.                                                        Case No: 1:18-cv-00049

 WINE RACKS AMERICA, INC. d/b/a                            Judge Ted Stewart
 Premier Wine Cellars, a Utah corporation; and
 JEFFREY OGZEWALLA, an individual,                         Magistrate Judge Brooke C. Wells

                  Defendants.

 -------------------------------------------------------

 WINE RACKS AMERICA, INC. d/b/a
 Premier Wine Cellars, a Utah Corporation;
 and JEFFREY OGZEWALLA, an individual,

                  Counterclaim and Third-Party
                  Plaintiffs,

 v.
Case 1:18-cv-00049-TS-DAO Document 94 Filed 04/15/19 PageID.1596 Page 2 of 3




 JIVE COMMERCE, LLC d/b/a Vino Grotto,
 a Utah limited liability company; and JASON
 MILLER, an individual,

                Counterclaim and Third-Party
                Defendants.


       Pursuant to the Joint Motion to Entry of Stipulated Permanent Injunction and Dismissal

of Remaining Claims and for good cause appearing,

       1.      Defendants Wine Racks America (“WRA”) and Jeffrey Ogzewalla (“Ogzewalla,”

and collectively with WRA, “Defendants”) are ORDERED to be bound by the terms of the

Settlement Agreement (the “Agreement”) executed by the parties on April 9, 2019, which is

incorporated herein by reference.

       2.      Defendants are hereby RESTRAINED and ENJOINED from making disparaging

or deceptive comments, or communicating about Plaintiff JIVE Commerce, LLC d/b/a Vino

Grotto (“Vino Grotto”) or Jason Miller (“Miller”), or any other companies with which Vino

Grotto or Miller own or come to own in whole or in part in the future, or saying, doing or

implying anything to vendors or other parties calculated to persuade others to boycott or shun

Vino Grotto or Miller commercially.

       3.      Defendants are RESTRAINED and ENJOINED from making future updates to

logos, websites, or product names (the “IP”) owned or controlled by Defendants if such updates

increase similarity in appearance or style between the IP and the logos, websites, or product

names of Vino Grotto, or any other company with which Vino Grotto or Miller own or come to

own in whole or in part in the future.

       4.      Defendants are RESTRAINED and ENJOINED from further use of the current

PWC Home Collector Series logo consisting of a sectioned roof over wine bottles.
Case 1:18-cv-00049-TS-DAO Document 94 Filed 04/15/19 PageID.1597 Page 3 of 3




       5.      Defendants are RESTRAINED and ENJOINED from further use of the Home

Collector Series product name.

       6.      Defendants are hereby ORDERED to alter the PWC Home Collector Series logo

to in no way resemble Vino Grotto’s logos in style or appearance.

       7.      If any action, proceeding, or motion is brought to enforce or construe the terms of

this Stipulation and/or the Agreement, the prevailing party shall be entitled to recover reasonable

attorney fees, costs, and expenses incurred therein.

       8.      This Stipulated Permanent Injunction shall remain in force and binding upon the

parties until further modified by the parties or by the Court.

       9.      With the exception of this Stipulated Permanent Injunction and as set forth in the

Agreement the parties agree that all of the remaining claims that were or could have been

asserted by any of the parties to the above-captioned matter are hereby dismissed with prejudice.

       Signed this 15th day of April, 2019.

                                                  BY THE COURT:



                                                  Judge Ted Stewart
